Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Lim (US 20190046078 A1) used in the previous office action (page 5) teaches the newly added limitation. All other arguments are based on dependency. Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 4, 6-7, 9-11, 14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20190361527 A1) in view of Lim (US 20190046078 A1) in view of Nagarajan (US 9782322 B2).

Regarding claim 1, Yu teaches a method of operating a wearable device, the method comprising: receiving, from a virtual reality (VR) device, control information corresponding to a VR walking environment (e.g. In a case that the wearable device is coupled to the terminal device for generating a virtual scene, the detection mechanism may be configured to detect the current operating state of the device body and send a detection result to the terminal device- para. 47-48); determining force 
Yu fails to explicitly teach wherein the receiving of the control information includes receiving parameters including a first gain set 
In the same field of walking devices, Lim teaches wherein the receiving of the control information includes receiving parameters including a first gain set in relation to water in the VR walking environment (e.g. defining a state variable based on a result obtained by measuring a gait motion of a user; and generating a torque profile based on the state variable, a gain and a delay such that the torque profile assists the gait motion or resists the gait motion based on the gain- para. 7). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use walking assist devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Yu with the features of assistive force as taught by Lim. The motivation would have been to assist a patient who has a difficulty in walking (para. 72).
Yu as modified by Lim fails to teach in relation to water.
In the same field of force feedback devices, Nagarajan teaches in relation to water (e.g. resistive exoskeletons that may be used in rehabilitation applications for resistance training, and may be used by non-pathological humans for physical exercises and muscle building. Embodiments of the control design framework may allow a single exoskeleton device to emulate different physical training conditions with increased weight, increased damping (walking in sand or water), increased stiffness (walking uphill), and any combinations thereof- para. 22). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use force feedback devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Yu as modified by Lim with the features of increased damping and water simulations taught by Nagarajan. The motivation would have been to emulate different physical training conditions (para. 22).
Regarding claim 4, see the rejection of claim 1 above. Yu as modified by Lim and Nagarajan further teach(es) wherein the receiving of the control information comprises: receiving a gradient from the VR device, when the VR walking environment includes a walking path having the gradient (e.g. road surface gradient information…the user may obtain walking experiences in different virtual scenes, which are close to reality - Yu: para. 17, 34 and 49). Applicant’s specification gives no limiting definition of “walking path”. In a broadest reasonable interpretation, a “road” reads on “walking path”.
Regarding claim 6, see the rejection of claim 4 above. Yu as modified by Lim and Nagarajan further teach(es) wherein the determining of the force output information comprises: determining a second gain based on the gradient (Yu: para. 16; and Lim: para. 7, 10, 149 and fig. 12). The gain and torque response of Lim changes during an uphill to downhill transition, which reads on “second gain based on the gradient”.
Regarding claim 7, see the rejection of claim 6 above. Yu as modified by Lim and Nagarajan further teach(es) wherein the determining of the gain comprises: determining the second gain as a negative gain, when the gradient has a positive value; and determining the second gain as a positive gain, when the gradient has a negative value (e.g. defining a state variable based on a result obtained by measuring a gait motion of a user; and generating a torque profile based on the state variable, a gain and a delay such that the torque profile assists the gait motion or resists the gait motion based on the gain- Lim: para. 7, 10, 149 and fig. 12 and Yu: (para. 48-49). Yu teaches gradient information and pressure sensor thresholds and Lim teaches a state variable with gain adjusted torque; both teach force feedback to a wearable device. A gradient sensing information would inherently include some sort of value from a sensor to indicate a positive detection of a gradient. A positive or negative value adjustment (based on uphill and downhill walking) to the wearable device would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Regarding claim 9, see the rejection of claim 1above. Yu as modified by Lim and Nagarajan further teach(es) wherein the determining of the force output information comprises: determining the force output information using the first gain and a delay that delays an output timing of the force feedback (e.g. defining a state variable based on a result obtained by measuring a gait motion of a user; and generating a torque profile based on the state variable, a gain and a delay such that the torque profile assists the gait motion or resists the gait motion based on the gain- para. 7).
Regarding claim 10, see the rejection of claim 1 above. Yu as modified by Lim and Nagarajan further teach(es)  transmitting walking information to the VR device (e.g. including a terminal device for generating a virtual scene and the above wearable device coupled with each other. The control signal includes a target resistance parameter, and the target resistance parameter is the resistance parameter matched with the environmental information in the virtual scene generated by the terminal device. The resistance adjusting mechanism is configured to adjust the resistance parameter for the device body in the wearable device to be the target resistance parameter according to the control signal…the user may obtain walking experiences in different virtual scenes, which are close to reality. - Yu: para. 17, 34 and 49), wherein the walking information including at least one of walking speed information and pose information, the walking speed information indicating a speed of the user after application of the force and pose information indicating a posture of the user after application of the force (e.g. The crouch gait may refer to walking with a posture in which all hip joints, knee joints and ankle joints are bent to overcome a gait instability. The steppage gait may refer to walking with a posture in which toes point downward on the ground and a top of a foot is dropped to the ground. The antalgic gait may refer to waling to lessen a pain on a painful portion. The ataxic gait may refer to walking with an uneven stride, a wide space between feet, a shaken body, and an unstable step appearing intoxicated. The festinating gait may refer to walking with a posture in which a trunk leans forward with a small stride without moving arms and an increase in a gait velocity as if it is impossible to stop walking. The vaulting gait may refer to walking using a leg of a non-affected side, for example, a non-paralyzed side, instead of a leg of an affected side, for example, a paralyzed side, when a knee joint is not extendable. Since the walking assistance apparatus 100 utilizes the delay Δt for feeding back the state variable y rather than a scheme of applying a predefined torque pattern based on a gait phase, the walking assistance apparatus 100 may match timing corresponding to swing at the maximum velocity (in the vicinity of a point in time at which left/right hip joints cross) with the timing of applying the maximum assistance torque. Further, due to the time delay Δt, the walking assistance apparatus 100 may quickly and reliably cope with sudden stopping or changes in a gait speeds or environmental changes (e.g., stairs and/or ramps), and abnormal gait patterns of a user (e.g., a gait pattern of user with a stroke, CMT or Parkinsons) without any additional sensors or computational processing. Thus, the user may hardly feel an assistance delay and may feel a natural assistance torque matching a motion- Lim: para. 74, 172 and fig. 12).
Claim(s) 11, 14 and 20 recite(s) similar limitations as claim(s) 1-4 and 10 above, but in device form. Therefore, the same rationale used in regards to claim(s) 1-4 and 10 is/are incorporated herein. Furthermore, Yu teaches a device to carry out the invention (figs. 1-3).
Claim(s) 16-17 recite(s) similar limitations as claim(s) 5-7 above, but in device form. Therefore, the same rationale used in regards to claim(s) 5-7 is/are incorporated herein. Furthermore, Yu teaches a device to carry out the invention (figs. 1-3).
Claim(s) 19 recite(s) similar limitations as claim(s) 9 above, but in device form. Therefore, the same rationale used in regards to claim(s) 9 is/are incorporated herein. Furthermore, Yu teaches a device to carry out the invention (figs. 1-3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613